Citation Nr: 0200956	
Decision Date: 01/28/02    Archive Date: 02/05/02

DOCKET NO.  98-12 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran had active service from October 1968 to August 
1988.  This matter was initially before the Board of 
Veterans' Appeals (Board) in April 2000 on appeal from a 
February 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which 
denied the benefit sought on appeal.  The Board remanded the 
veteran's case to the RO in April 2000 requesting additional 
action which has been completed.  


FINDINGS OF FACT

1.  Prior to June 10, 1999, the veteran manifested no more 
than Level I hearing loss in his right ear and Level I 
hearing loss in his left ear.  

2.  Since June 10, 1999, the veteran has manifested Level I 
hearing loss in his right ear and Level I hearing loss in his 
left ear.  


CONCLUSIONS OF LAW

1.  Prior to June 10, 1999, the schedular criteria for a 
compensable evaluation for bilateral hearing loss had not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (1998); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

2.  As of June 10, 1999, the schedular criteria for a 
compensable evaluation for bilateral hearing loss have not 
been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that the VA has a duty 
to assist a claimant in developing facts which are pertinent 
to a claim for VA benefits.  See generally Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  In the present case, the Board finds that all 
relevant facts have been properly developed, and that all 
relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained by the 
RO.  That evidence includes the veteran's service medical 
records, multiple reports of VA rating examinations, and 
personal statements made by the veteran in support of his 
claim.  The Board also notes that the veteran requested a 
hearing before a Member of the Board sitting at the RO in his 
substantive appeal received in July 1998.  The veteran was 
scheduled for the requested hearing in May 1999, but on the 
day of the hearing he called to cancel the hearing, as 
reflected on VA Form 119, Report of Contact of that date.  

Also, the RO attempted to obtain an August 1997 audiology 
report, as requested by the Board in the Remand, which was 
referenced in the December 1997 VA examination report.  The 
Tucson VA Medical Center forwarded all the records it had 
from 1995 to the present.  The August 1997 report is not 
available.  This is consistent with a November 1997 response 
from that facility regarding the request for the veteran's 
clinical records that: "This is all we have on the enclosed 
patient."  The veteran has been afforded pertinent 
examinations before, during and after August 1997 and it is 
the judgment of the Board that there is ample objective 
evidence of record to decide the appeal without the 
referenced report.  Further, following a request by the RO 
that the veteran submit any additional evidence he had 
regarding the hearing loss claim, the veteran responded in 
August 2001 that he had no other evidence to submit.  In 
these circumstances it is the judgment of the Board that no 
further assistance to the veteran regarding the development 
of the evidence is required.  See Veterans Claims Assistance 
Act of 2000.  

The veteran argues that he is entitled to a higher disability 
evaluation for his service-connected bilateral hearing loss 
because there has been an increase in the severity of his 
symptomatology.  The objective evidence reflects that the 
veteran was a machine gunner in the infantry and hearing loss 
was noted during his period of active service.  The veteran 
asserts that his hearing loss has worsened since he was 
required to wear bilateral hearing aids.  Specifically, he 
contends that when he is in a room with large numbers of 
people, hearing and communication become very difficult; that 
his hearing aids pick up all noise causing him to request 
that people repeat themselves in order that he may understand 
what they are saying; and that in the aggregate he 
experiences occupational impairment from the hearing loss to 
a degree beyond VA's recognition which warrants increased 
disability compensation.  

Factual Background

The history of the disability at issue is that the RO granted 
service connection for bilateral hearing loss by a rating 
decision in April 1990 and assigned it a noncompensable 
evaluation.  That rating has remained in effect since that 
decision was issued.  In July 1997, the veteran filed a claim 
for an increased (compensable) evaluation for hearing loss 
noting that the RO had provided him with hearing aids in 
March 1994.  

On VA audiometric examination in September 1995, pure tone 
thresholds in decibels for the veteran's right ear were as 
follows; 10 at 500 Hertz, 25 at 1,000 Hertz, 10 at 2,000 
Hertz, 40 at 3,000 Hertz, and 55 at 4,000 Hertz.  The speech 
recognition score for the veteran's right ear was 96 percent.  
Pure tone thresholds in decibels for the veteran's left ear 
were as follows; 15 at 500 Hertz, 15 at 1,000 Hertz, 15 at 
2,000 Hertz, 40 at 3,000 Hertz, and 55 at 4,000 Hertz.  The 
speech recognition score for the veteran's left ear was 100 
percent.  Average pure tone decibel losses were not 
calculated for either ear.  The diagnosis was moderate to 
severe high frequency sensorineural hearing loss.  Word 
recognition scores were described as excellent, and the 
veteran was fitted with hearing aids.  

On VA examination in December 1997, the veteran reported that 
his hearing had worsened since 1993 and that he also 
experienced constant bilateral tinnitus and some transient 
balance problems.  (Separately, service connection has been 
established for tinnitus which is assigned a 10 percent 
disability rating.)  On examination, pure tone thresholds in 
decibels for the veteran's right ear were as follows; 15 at 
500 Hertz, 20 at 1,000 Hertz, 25 at 2,000 Hertz, 50 at 3,000 
Hertz, and 65 at 4,000 Hertz.  Pure tone thresholds in 
decibels for the veteran's left ear were as follows; 15 at 
500 Hertz, 20 at 1,000 Hertz, 20 at 2,000 Hertz, 45 at 3,000 
Hertz, and 55 at 4,000 Hertz.  The veteran had average pure 
tone decibel loss of 40 in the right ear and 35 in the left 
ear.  The speech recognition score was 96 percent, 
bilaterally.  There were diagnoses of bilateral mainly high 
frequency sensorineural hearing loss with bilateral constant 
tinnitus, due in part to noise exposure and acoustic trauma.  
Hearing conservation and periodic testing were recommended.  

When the Board remanded the veteran's case in April 2000, it 
was in part due to remarks by the VA examiner in December 
1997.  Specifically, the examiner indicated that the 
audiometry revealed bilateral hearing loss of sensorineural 
type, greater in the higher frequencies.  The veteran's 
speech discrimination was described as normal.  However, the 
examiner added, "[w]e compare this test with one done on 20 
August 1997 showing the thresholds somewhat worse, and 
showing very poor speech discrimination.  The cause of this 
discrepancy is not presently clear."  

The fact that the examiner indicated that August 1997 results 
reflected worsening pure tone thresholds and that there was 
an unexplained discrepancy between the results of the August 
1997 audiometry and the results of the December 1997 
audiometry prompted the Board to further develop the 
evidence.  The Board concluded that the August 1997 
audiometry results might be helpful in determining whether 
the veteran is entitled to an increased (compensable) 
disability evaluation for bilateral hearing loss.  As such, 
the matter was remanded by the Board in part in order for the 
August 1997 audiometry results to be associated with the 
veteran's claims file.  The Board also concluded that while 
the matter was in remand status, the veteran should be 
afforded another VA audiological examination in order to 
clarify the veteran's current level of disability and to 
address any discrepancies that might exist between the 
results of the audiometry examinations of record.  This has 
been accomplished as reported below.  

In a deferred rating decision of May 2000 in response to the 
Remand by the Board, the RO requested all Tucson VA Medical 
Center treatment records from October 1995 to the present to 
include the August 20, 1997 audiometry results referenced in 
the December 1997 examination report.  In response, clinical 
records dated between 1995 and 1999 were forwarded for 
inclusion with the claims folders.  The outpatient records 
pertain primarily to repair of the veteran's hearing aids.  

On examination in a VA audiology clinic in September 2000, it 
was noted that the veteran was an active hearing aid patient 
in the clinic.  Reportedly, he noted no noticeable hearing 
problems since the 1998 evaluation preceding his hearing aid 
procurement.  He reported constant tinnitus, bilaterally.  
Pure tone thresholds in decibels for the veteran's right ear 
were as follows; 20 at 1,000 Hertz, 25 at 2,000 Hertz, 45 at 
3,000 Hertz, and 60 at 4,000 Hertz, for an average of 38.  
The speech recognition score for the veteran's right ear was 
94 percent.  Pure tone thresholds in decibels for the 
veteran's left ear were as follows; 25 at 1,000 Hertz, 20 at 
2,000 Hertz, 40 at 3,000 Hertz, and 60 at 4,000 Hertz, for an 
average of 36.  The speech recognition score for the 
veteran's left ear was 94 percent.  Test results revealed a 
mild to profound sensorineural hearing loss from 3 to 8 
kilohertz, bilaterally.  Word recognition was termed 
excellent, bilaterally.  Tympanometry was within normal 
limits, bilaterally.  Continued use of hearing aids and 
return visits as necessary were recommended.  

In an addendum, dated later that month, the examiner reported 
that a review of all available audiological data and 
summaries revealed that the veteran had been evaluated in 
September 1995 and December 1997; that the test results of 
those two examinations are compatible and reflect a moderate 
loss of hearing sensitivity (rating purposes), excellent word 
recognition, and constant tinnitus (by patient report), 
bilaterally.  In reference to the request that there be 
comment on audiological data dated August 20, 1997, it was 
reported that the only such reference was in narrative form 
as presented by the ear, nose and throat examiner in December 
1997.  The examiner in 2000 reported inability to respond to 
the RO request seeking a review of the August 20, 1997, test 
data and an interpretation of such results in the 
nomenclature of the VA schedule for rating disabilities.  The 
reason provided was that the test data for August 20, 1997 
was unavailable for review, in that there was no audiological 
test data in the veteran's medical records nor his claims 
folder with the date of August 20, 1997.  In summary, the 
examiner indicated that the veteran presented a bilateral 
sensorineural hearing loss, moderate in severity (rating 
purposes), excellent word recognition, and constant tinnitus, 
bilaterally, with the veteran having been treated with 
hearing aids on two different occasions.  

Analysis

The veteran argues that his service-connected bilateral 
hearing loss is more severe than currently evaluated.  In 
this regard, disability evaluations are based upon a 
comparison of clinical findings with the applicable schedular 
criteria.  See 38 U.S.C.A. § 1155.  Moreover, when evaluating 
a given disability, its entire history must be taken into 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).  However, current clinical findings are of 
paramount importance.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Finally, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based upon the organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing thresholds, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000, and 4,000 cycles per second.  The schedule for 
rating disabilities, 38 C.F.R. Part 4 (1998-1999), 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.  VA audiological examinations are 
conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination tests.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based upon the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. § 4.85(b) (1998-1999).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, the method described above using Tables VI and VII 
was unchanged.  Exceptions to this are found in 38 C.F.R. § 
4.86; these include: (1) circumstances when the pure tone 
thresholds at frequencies from 1,000 to 4,000 Hertz is 55 
decibels or more; (2) circumstances when the pure tone 
threshold is 30 decibels or less at 1,000 Hertz and 70 
decibels or more at 2,000 Hertz; or (3) when the hearing 
examiner certifies that use of the speech discrimination test 
is not appropriate because of language difficulties and 
inconsistent speech discrimination scores, etc.  As evidenced 
herein, none of these exceptions is present in this case; as 
such, the regulatory changes effective June 10, 1999 have no 
practical effect on the veteran's claim.  See 38 C.F.R. § 
4.85(b) (2000).  

The results of the various VA audiological examinations are 
not dissimilar.  Applying the findings set forth herein on 
examination to Table VI yields numeric designations of Level 
I for both ears.  When those values are applied to Table VII, 
with either ear being designated the poorer ear, they yield a 
noncompensable evaluation for criteria in effect at that 
time, i.e., prior to June 10, 1999.  

Applying the post June 10, 1999 findings to Table VI again 
yields numeric designations of Level I for both ears.  When 
those values are applied to Table VII, they again yield a 
noncompensable evaluation.  

Given that current clinical findings warrant a noncompensable 
evaluation under the applicable criteria in effect both 
before, and beginning on, June 10, 1999, the requirements for 
a compensable evaluation for bilateral hearing loss have not 
been met.  

As a final matter, the Board notes that, notwithstanding the 
above, a rating in excess of that currently assigned for 
bilateral hearing loss may be granted if it is demonstrated 
that this disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2000).  There is no indication that the service-
connected disability has required frequent hospitalization.  
Moreover, the record does not indicate that the disability 
has required treatment to such an extent that the veteran's 
ability to work has been compromised.  Although he argues 
adamantly that his service-connected hearing loss has 
adversely impacted upon his occupational pursuits, the 
veteran has not proffered any objective evidence 
corroborating his contentions in this regard.  Absent 
evidence of either marked interference with employment or 
frequent periods of hospitalization for bilateral hearing 
loss, there is no basis to conclude that this disability is 
more serious than contemplated by the aforementioned 
schedular provisions.  Thus, the RO's consideration of 38 
C.F.R. § 3.321(b)(1), coupled with a decision not to submit 
the case for consideration by the Under Secretary for 
benefits or the Director, Compensation and Pension Service, 
was not unreasonable in this case.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996).  

Because the veteran's service-connected bilateral hearing 
loss does not meet either the schedular or extraschedular 
requirements for a compensable evaluation, the Board finds no 
reasonable basis upon which to predicate a grant of the 
benefit sought on appeal.  


ORDER

An increased (compensable) disability evaluation for 
bilateral hearing loss is denied.  


		
JOHN R. PAGANO
Acting Member, Board of Veterans' Appeals



 

